                              Case 1:21-cr-00041-CJN Document 21 Filed 01/19/21 Page 1 of 15
     AO 442 (Rev. 11111) Arrest Warrant




                                               UNITED STATES DISTRICT COURT
                                                                           for the

                                                                   District of Columbia

                        United States of America
                                    v.
                                                                             )    Case: 1:21-MJ-00012
                            Michael Thomas Curzio                            ~    Assigned to: Judge G. Michael Harvey
                                                                             )    Assigned Date; 117/2021
                                                                             )    Description: COMPLAINT WI AIRREST WARRANl
                                                                             )
                                   Defendant


                                                             ARREST WARRANT
 To:           Any authorized law enforcement officer


              YOU ARE COMMANDED                  to arrest and bring before a United States magistrate judge without unnecessary delay
 (name of person to be arrested)          Michael Thomas Curzio
                                       -------------------------------------------------------------------
 who is accused of an offense or violation based on the following document filed with the court:

o       Indictment             o    Superseding Indictment         o   Information         o   Superseding Information              ~ Complaint
o      Probation Violation Petition              o   Supervised Release Violation Petition           o Violation     Notice         0 Order of the Court
This offense is briefly described as follows:

     18 U.S.C. 1752 (a) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority; or
     Knowingly, With Intent to Impede Government Business or Official Functions, Engaging in Disorderly Conduct on Capitol
     Grounds

     40 U.S.C. 5104 (e)(2) - Violent Entry and Disorderly Conduct on Capitol Grounds


                                                                                                                    G. Michael Harvey
                                                                                                                                                     a
Date:          01/07/2021                                                                                           2021.01.0720:09:17     -05'00'
           ---------------
                                                                                                     Issuing officer's signature

City and state:             Washington, DC                                                G. MICHAEL HARVEY, U.S. Ma
                                                                                                       Printed name and title


                                                                         Return

              This wa~nt       was received on (date)   I-#-_'_'_~='--"=-''--_'   and the person was arrested on       (date)     .._-#-,,_..~~~_
at   (city and state)   ~        mAL fl (f £.f)         fL                                            ~
Date:     J   115 },202 ,                        }                                   ~.




                                                                                                    A~ngQjjiCer's       signature


                                                                            Civw,              AfWF-Y
                                                                                                      Printe'7name
                                                                                                                    lfCC,IJ<.·
                                                                                                                      and title        •
                                                                                                                                        &Nr
        Case 1:21-cr-00041-CJN Document 21 Filed 01/19/21 Page 2 of 15




            Defendant(s)




  Code Section                               Offense Description




                                                           Complainant’s signature


                                                            Printed name and title



                                                                          G. Michael Harvey
                                                                          2021.01.07 20:06:58 -05'00'
-DQXDU\
                                                              Judge’s signature

         :DVKLQJWRQ'LVWULFWRI&ROXPELD    *0LFKDHO+DUYH\860DJLVWUDWH-XGJH
                                                            Printed name and title
         Case 1:21-cr-00041-CJN Document 21 Filed 01/19/21 Page 3 of 15




                                       STATEMENT OF FACTS

        On January 6, 2021, I was on duty and performing my official duties as an Officer in the
United States Capitol Police. Specifically, I was detailed and deployed in uniform at the United
States Capitol building to provide protective functions for members of Congress and their staff.
As an Officer in the United States Capitol Police, I am authorized by law or by a Government
agency to engage in or supervise the prevention, detention, investigation, or prosecution of a
violation of Federal criminal laws.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Vice President Mike Pence was present and presiding in
the Senate chamber.

        With the joint session underway and with Vice President Mike Pence presiding, a large
crowd gathered outside the U.S. Capitol. Temporary and permanent barricades surround the
exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep
the crowd away from the Capitol building and the proceedings underway inside. At approximately
2:00 p.m., certain individuals in the crowd forced their way through, up, and over the barricades
and officers of the U.S. Capitol Police, and the crowd advanced to the exterior façade of the
building. At such time, the joint session was still underway and the exterior doors and windows of
the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police attempted
to maintain order and keep the crowd from entering the Capitol; however, shortly after 2:00 p.m.,
individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows.
Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the session resumed.

        In this context, at or about 3:00 p.m., I responded along with other members of the Capitol
Police to a disturbance involving several dozen people who were inside the United States Capitol
without lawful authority, under the circumstances described above. I observed the crowd moving
together in a disorderly fashion, and I observed members of the crowd engage in conduct such as
making loud noises, and kicking chairs, throwing an unknown liquid substance at officers, and
spraying an unknown substance at officers.

       In a loud and clear voice, Capitol Police Officers ordered the crowd to leave the building.
The crowd did not comply, and instead responded by shouting and cursing at the Capitol Police
Officers. I observed that the crowd, which at the time was located on the Upper Level of the
United States Capitol Visitors Center near the door to the House Atrium, included the six
individuals who were later identified to be Cindy Fitchett, Michael Curzio, Douglas Sweet, Terry
         Case 1:21-cr-00041-CJN Document 21 Filed 01/19/21 Page 4 of 15




Brown, Bradley Rukstales, and Thomas Gallgher. These six individuals were positioned towards
the front of the crowd, close to the Capitol Police Officers who were responding, and to the officer
who issued the order to leave. The six individuals, like others in the larger crowd, willfully refused
the order to leave. The six individuals, Cindy Fitchett, Michael Curzio, Douglas Sweet, Terry
Brown, Bradley Rukstales, and Thomas Gallgher, were removed from the crowd, placed in
handcuffs, and arrested. Subsequently, Cindy Fitchett, Michael Curzio, Douglas Sweet, Terry
Brown, Bradley Rukstales, and Thomas Gallgher were all issued Citations to Appear in the District
of Columbia Superior Court on a later date.

        Based on the foregoing, your affiant submits that there is probable cause to believe that the
Cindy Fitchett, Michael Curzio, Douglas Sweet, Terry Brown, Bradley Rukstales, and Thomas
Gallgher violated 18 U.S.C. § 1752(a), which makes it a crime to (1) knowingly enter or remain
in any restricted building or grounds without lawful authority to do; or (2) knowingly, and with
intent to impede or disrupt the orderly conduct of Government business or official functions,
engage in disorderly or disruptive conduct in, or within such proximity to, any restricted building
or grounds when, or so that, such conduct, in fact, impedes or disrupts the orderly conduct of
Government business or official functions. For purposes of Section 1752 of Title 18, a restricted
building includes a posted, cordoned off, or otherwise restricted area of a building or grounds
where the President or other person protected by the Secret Service is or will be temporarily
visiting; or any building or grounds so restricted in conjunction with an event designated as a
special event of national significance.

Your affiant submits there is also probable cause to believe that Cindy Fitchett, Michael Curzio,
Douglas Sweet, Terry Brown, Bradley Rukstales, and Thomas Gallgher violated 40 U.S.C.
§ 5104(e)(2), which makes it a crime for an individual or group of individuals to willfully and
knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive
conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,
disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the
orderly conduct in that building of a hearing before, or any deliberations of, a committee of
Congress or either House of Congress; or (G) parade, demonstrate, or picket in any of the Capitol
Buildings.


                                                      _________________________________
                                                      _____
                                                         _ ____
                                                             _ _______________________
                                                      OFFICER
                                                      OFFFICER JOSEPH BRUNO
                                                      UNITED
                                                      UNITED STATES CAPITOL POLICE
                                                                                POLIC

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 7th day of January 2021.
                                                                            G. Michael Harvey
                                                                            2021.01.07 20:06:33
                                                                            -05'00'
                                                     ___________________________________
                                                     G. MICHAEL HARVEY
                                                     U.S. MAGISTRATE JUDGE
            Case 1:21-cr-00041-CJN Document 21 Filed 01/19/21 Page 5 of 15




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

UNITED STATES OF AMERICA

v                                                            CASE NO: 5:21-mj-1009-PRL

MICHAEL CURZIO
                                                              AUSA: William S. Hamilton
                                                           Deft. Atty.: Christine Bird (FPD)

    JUDGE           Philip R. Lammens        DATE AND TIME                 January 14, 2021
                                                                          4:38 pm -5:05 pm
                                                                                 27 minutes
    DEPUTY          Mari Jo Taylor           TAPE/REPORTER                       DIGITAL
    CLERK
    INTERPRETER     Not required             PRETRIAL/PROBATION:             Megan Martin,
                                                                             Bryan Coomer

                 CLERK'S MINUTES – INITIAL APPEARANCE (Rule 5c)

Defendant arrested on a Criminal Complaint from the District of Columbia. Their case
number: 1:12-mj-12

Case called, appearances made, procedural settings by the Court. All parties and counsel are
appearing via video pursuant to the authority granted by the Court pursuant to the
Administrative Orders entered in 8:20-mc-25 regarding the CARES Act. Court confirms
with both the defendant and defense counsel consent to appear via video for this hearing.

Defendant advised of rights, charges, penalties, etc.

Defendant requests court-appointed counsel. Based on the financial affidavit completed
by defendant and/or a financial inquiry, the Court appoints Asst. Federal Public
Defender Christine Bird with reimbursement upon filing by U.S. Attorney.
ORDER TO ENTER.

Court advises defendant of Rule 20 rights.

Government orally moves for detention.

At request of the originating district, the Government requests to schedule a remote
hearing in the District of Columbia Court for the defendant on this charge preferably
before the resolution of the detention or preliminary examination hearing.
         Case 1:21-cr-00041-CJN Document 21 Filed 01/19/21 Page 6 of 15




Defendant reserves his rights as to any hearings he is entitled to and requests a continuance in
order to possibly retain counsel.

This initial appearance will reconvene on Tuesday, January 19 th at 3:30 pm.

ORDER OF TEMPORARY DETENTION ENTERED.

The Court advises the defendant that if that if more information is learned as to the setting
of a hearing with the District of Columbia, that the information would be conveyed to Ms.
Bird.
         Case 1:21-cr-00041-CJN Document 21 Filed 01/19/21 Page 7 of 15


                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               OCALA DIVISION

UNITED STATES OF AMERICA

v.                                                            CASE NO: 5:21-mj-1009-PRL

MICHAEL CURZIO
                                                               AUSA: William S. Hamilton
                                                            Deft. Atty.: Christine Bird (FPD)

 JUDGE             Philip R. Lammens         DATE AND TIME                   January 19, 2021
                                                                           3:53 pm - 4:46 pm
                                                                                   53 minutes
 DEPUTY            Mari Jo Taylor            TAPE/REPORTER                         DIGITAL
 CLERK
 INTERPRETER       Not required              PRETRIAL/PROBATION:               Megan Martin

        CLERK'S MINUTES – (Reconvene) INITIAL APPEARANCE (Rule 5c)

Case called, appearances made, procedural settings by the Court. All parties and counsel are
appearing via video pursuant to the authority granted by the Court pursuant to the
Administrative Orders entered in 8:20-mc-25 regarding the CARES Act. Court confirms
with both the defendant and defense counsel consent to appear via video for this hearing.

Defendant was arrested on 01/14/21 for Criminal Complaint from the District of
Columbia. An initial appearance was held and the defendant, through court appointed
counsel, requested a continuance in order to retain private counsel and reserved his rights
as to any hearings he was entitled to. The Government moved for the defendant’s
detention.

The district of Columbia has since filed an Information. Their case number is 1:21-mj-12.

Defendant advised of rights, charges, penalties, etc...

The defendant was previously advised of Rule 20 rights.

Defendant advises that they are prepared to go forward with the detention hearing.

Government proffers.

Defendant responds.

Court remands defendant back to the custody of the U.S. Marshal to be transported to the
District of Columbia.

COMMITMENT TO ANOTHER DISTRICT TO ENTER.
         Case 1:21-cr-00041-CJN Document 21 Filed 01/19/21 Page 8 of 15




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

UNITED STATES OF AMERICA

v                                                            CASE NO: 5:20-mj-1009-PRL

MICHAEL THOMAS CURZIO (#2)


                        ORDER OF TEMPORARY DETENTION

       The Rule 5 Initial Appearance is continued and scheduled for the following:


 Place: United States Courthouse                 Courtroom No: Virtual
        207 N.W. Second Street
        Ocala, Florida 34475                     Date and Time: January 19, 2021
                                                                at 3:30 P.M.


       IT IS ORDERED: Counsel requested additional time for the defendant to

potentially retain counsel. The defendant is to be detained in the custody of the United

States Marshal or any other authorized officer. The custodian must bring the defendant to

the hearing at the time, date, and place set forth above.

       Date:    January 14, 2021




Copies to:

Counsel of Record
United States Marshal
United States Pretrial Services
                      Case 1:21-cr-00041-CJN Document 21 Filed 01/19/21 Page 9 of 15

AO 472 (Rev. 09/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                          Middle District of Florida

             UNITED STATES OF AMERICA                                   )
                        v.                                              )
                                                                        )     Case No. 5:21-mj-1009-PRL
                      MICHAEL CURZIO                                    )
                              Defendant                                 )

                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

      Upon the

                   Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(1), or
                   Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(1):
                   (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                   (b) an offense for which the maximum sentence is life imprisonment or death; or
                   (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
                   (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                   jurisdiction had existed, or a combination of such offenses; or
                   (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3142(f)(1), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
             (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.
                                                                                                                     Page 1 of 3
                     Case 1:21-cr-00041-CJN Document 21 Filed 01/19/21 Page 10 of 15

AO 472 (Rev. 09/16) Order of Detention Pending Trial

      B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
      rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
      defendant as required and the safety of the community because there is probable cause to believe that the defendant
      committed one or more of the following offenses:
             (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
             (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
             (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
             (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
             (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
             2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260, 2421, 2422, 2423, or 2425.

      C. Conclusions Regarding Applicability of Any Presumption Established Above

                The defendant has not introduced sufficient evidence to rebut the presumption above.
                The defendant has not introduced sufficient evidence to rebut the presumption above, but even if he had
                detention is warranted as addressed below.
                The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

      By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
      the safety of any other person and the community.

      By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
      the defendant’s appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

           Weight of evidence against the defendant is strong
           Subject to lengthy period of incarceration if convicted
           Prior criminal history
           Participation in criminal activity while on probation, parole, or supervision
           History of violence or use of weapons
           History of alcohol or substance abuse
           Lack of stable employment
           Lack of stable residence
           Lack of financially responsible sureties
           Lack of significant community or family ties to this district
                                                                                                                      Page 2 of 3
                     Case 1:21-cr-00041-CJN Document 21 Filed 01/19/21 Page 11 of 15

AO 472 (Rev. 09/16) Order of Detention Pending Trial

           Significant family or other ties outside the United States
           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
           Prior failure to appear in court as ordered
           Prior attempt(s) to evade law enforcement
           Use of alias(es) or false documents
           Background information unknown or unverified
           Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:

           The weight of the evidence includes the affidavit of a law enforcement officer and an apparent admission of his
           conduct to the FBI. The charges in this case don’t exist in a vacuum. The setting for the charges is well known.
           The Vice President, the House, and the Senate were all meeting to conduct the business of the country when this
           conduct allegedly occurred. Further, the conduct allege isn’t just about violating the law; it was a challenge to
           the very existence and establishment of the law.


                                                 Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an appearance
in connection with a court proceeding.
Date: 01/19/2021




                                                                                                                    Page 3 of 3
           Case 1:21-cr-00041-CJN Document 21 Filed 01/19/21 Page 12 of 15



AO 94 (Rev. 01/09) Commitment to Another District


                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                            OCALA DIVISION

UNITED STATES OF AMERICA

v                                                                      CASE NO: 5:21-mj-1009-PRL
                                                              Charging District’s Case No. 1:21-mj-12
MICHAEL CURZIO


                                 COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the District of Columbia.

          The defendant:             ☐ will retain an attorney.
                                     ☒ is requesting court-appointed counsel.

          The defendant remains in custody after the initial appearance.

        IT IS ORDERED: The United States marshal must transport the defendant, together with
a copy of this order, to the charging district and deliver the defendant to the United States marshal
for that district, or to another officer authorized to receive the defendant. The marshal or officer
in the charging district should immediately notify the United States attorney and the clerk of court
for that district of the defendant’s arrival so that further proceedings may be promptly scheduled.
The clerk of this district must promptly transmit the papers and any bail to the charging district.


Date: January 19, 2021
2/3/2021               Case 1:21-cr-00041-CJN        Document
                                         Electronic Case Filing | U.S.21    Filed
                                                                      District Court -01/19/21         Page
                                                                                       Middle District of Florida13 of 15

                                                                                                                    CLOSED, CUSTODY

                                          U.S. District Court
                                   Middle District of Florida (Ocala)
                          CRIMINAL DOCKET FOR CASE #: 5:21-mj-01009-PRL-1


 Case title: USA v. Curzio                                                          Date Filed: 01/14/2021
 Other court case number: 1:21-mj-12 District of Columbia                           Date Terminated: 01/19/2021


 Assigned to: Magistrate Judge Philip R.
 Lammens

 Defendant (1)
 Michael Curzio                                                       represented by Christine Nan Bird
 TERMINATED: 01/19/2021                                                              Federal Public Defender's Office
                                                                                     Suite 102
                                                                                     201 SW 2nd St
                                                                                     Ocala, FL 34471
                                                                                     352/351-9157
                                                                                     Fax: 352/351-9162
                                                                                     Email: christine_bird@fd.org
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Public Defender or
                                                                                     Community Defender Appointment

 Pending Counts                                                                     Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                  Disposition
 None

 Highest Offense Level (Terminated)
 None

 Complaints                                                                         Disposition
 18:1752.P TEMPORARY RESIDENCE OF
 THE PRESIDENT (Knowingly entering or
 remaining in any restricted building or
 grounds without lawful authority; or
 knowingly, with intent to impede
 Government business or official functions,
 engaging in disorderly conduct on Capitol

https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?637866911975344-L_1_0-1                                                         1/3
2/3/2021         Case 1:21-cr-00041-CJN        Document
                                   Electronic Case Filing | U.S.21    Filed
                                                                District Court -01/19/21         Page
                                                                                 Middle District of Florida14 of 15

 grounds); 40:5104(e)(2) - VIOLENT
 ENTRY AND DISORDERLY CONDUCT
 ON CAPITOL GROUNDS



 Plaintiff
 USA                                                                  represented by William S. Hamilton
                                                                                     US Attorney's Office - FLM
                                                                                     Suite 300
                                                                                     35 SE 1st Ave
                                                                                     Ocala, FL 34471
                                                                                     352/547-3600
                                                                                     Fax: 352/547-3623
                                                                                     Email: william.s.hamilton@usdoj.gov
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED
                                                                                     Designation: Retained


  Date Filed             #    Docket Text
  01/14/2021             1 Arrest pursuant to Rule 5(c)(2) of Michael Curzio from the District of Columbia. (MJT)
                           (Entered: 01/15/2021)
  01/14/2021             2 Minute Entry for Virtual proceedings held before Magistrate Judge Philip R. Lammens:
                           INITIAL APPEARANCE in Rule 5(c)(3) proceedings held on 1/14/2021 as to Michael
                           Curzio from the District of Columbia. (DIGITAL) (MJT) (Entered: 01/15/2021)
  01/14/2021             3 ORAL MOTION to Appoint Counsel by Michael Curzio. (MJT) (Entered: 01/15/2021)
  01/14/2021             4 ORAL ORDER granting 3 Oral Motion to Appoint Counsel as to Michael Curzio (1).
                           The Office of the Federal Public Defender is appointed to represent the defendant in
                           this case. Signed by Magistrate Judge Philip R. Lammens on 1/14/2021. (MJT)
                           (Entered: 01/15/2021)
  01/14/2021             5 ORAL MOTION for Detention by USA as to Michael Curzio. (MJT) (Entered:
                           01/15/2021)
  01/14/2021             6 ORDER OF TEMPORARY DETENTION as to Michael Curzio. Signed by
                           Magistrate Judge Philip R. Lammens on 1/14/2021. (MJT) (Entered: 01/15/2021)
  01/19/2021             8 Minute Entry for Virtual proceedings held before Magistrate Judge Philip R. Lammens:
                           (Reconvene) INITIAL APPEARANCE in Rule 5(c)(3) proceedings held on 1/19/2021 as
                           to Michael Curzio from the District of Columbia. (DIGITAL) (MJT) (Entered:
                           01/20/2021)
  01/19/2021             9 ORAL MOTION for Bond by Michael Curzio. (MJT) (Entered: 01/20/2021)
  01/19/2021           10 ORDER OF DETENTION PENDING TRIAL as to Michael Curzio. Signed by
                          Magistrate Judge Philip R. Lammens on 1/19/2021. (MJT) (Entered: 01/20/2021)
  01/19/2021            11 COMMITMENT TO ANOTHER DISTRICT as to Michael Curzio. Defendant
                           committed to the District of Columbia. Signed by Magistrate Judge Philip R.
                           Lammens on 1/19/2021. (MJT) (Entered: 01/20/2021)
  01/19/2021                  NOTICE to the District of Columbia of a Rule 5 or Rule 32 Initial Appearance as to
                              Michael Curzio regarding your case number: 1:21-mj-12. Using your PACER account, you

https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?637866911975344-L_1_0-1                                                    2/3
2/3/2021               Case 1:21-cr-00041-CJN           Document
                                            Electronic Case Filing | U.S.21    Filed
                                                                         District Court -01/19/21         Page
                                                                                          Middle District of Florida15 of 15

                           may retrieve the docket sheet and any documents via the case number link. No
                           documents/record will be sent. If you require certified copies of any documents please
                           send a request to InterdistrictTransfer_FLMD@flmd.uscourts.gov. If you wish the court to
                           use a different email address in the future, please send a request to update your address to
                           InterdistrictTransfer_TXND@txnd.uscourts.gov. (MJT) (Entered: 01/20/2021)



                                                         PACER Service Center
                                                             Transaction Receipt
                                                                02/03/2021 12:41:05
                                    PACER
                                                    BrittanyBryant:6635828:0 Client Code:
                                    Login:
                                                                              Search        5:21-mj-01009-
                                    Description: Docket Report
                                                                              Criteria:     PRL
                                    Billable
                                                    2                         Cost:         0.20
                                    Pages:
                                                                              Exempt
                                    Exempt flag: Exempt                                     Always
                                                                              reason:


PACER fee: Exempt




https://ecf.flmd.uscourts.gov/cgi-bin/DktRpt.pl?637866911975344-L_1_0-1                                                        3/3
